Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a first opening in the at least one first fin; forming a second opening in the at least one second fin; forming a first epitaxial layer in the first opening and the second opening; forming a third opening in the at least one third fin and removing at least a portion of the first epitaxial layer in the at least one second fin simultaneously” as recited in claim 1,
“forming a first mask layer on the first protection layer to expose a portion of the first protection layer on the at least one first fin and a portion of the first protection layer on the at least one second fin; and etching the first protection layer, the at least one first fin and the at least one second fin using the first mask layer as an etching mask to form the first opening in the at least one first fin and the second opening in the at least one second fin” as recited in claim 3, or
“forming a first gate structure across the at least one first fin before forming the first opening, wherein the first opening is formed in the at least one first fin at both sides of the first gate structure; forming a second gate structure across the at least one second fin before forming the second opening, wherein the second opening is formed in the at least one second fin at both sides of the second gate structure; and forming a third gate structure across the at least one third fin before forming the third opening, wherein the third opening is formed in the at least one third fin at both sides of the third gate structure” as recited in claim 14.





Thus, Wu does not teach "forming a third opening in the at least one third fin and removing at least a portion of the first epitaxial layer in the at least one second fin simultaneously; removing a remaining portion of the first epitaxial layer in the at least one second fin to form a fourth opening" as recited in claim 1.

Wu further fails to teach using a mask layer as an etching mask to form first opening in first fin 212a and the second opening in second fin 212c or 212d (claim 3), or 
forming the fin openings at both sides of the gate structures (claim 14).

Lee et al. (PG Pub. No. US 2018/0308852 A1) teaches forming openings in first though fourth fin structures (figs. 2B & 3B: first and second fin openings 148, third and fourth fin openings 348), wherein the first and second fin openings are formed using mask 42, wherein the first opening and the second opening are formed simultaneously, and forming the fin openings at both sides of gate structures 28 (figs. 2C and 3C).  However, Lee fails to teach removing at least a portion of a first epitaxial layer in the at least one second fin to form a fourth opening as required by claims 3 and 14.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894